Citation Nr: 1736157	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating for a lumbar strain in excess of 10 percent prior to October 6, 2014; in excess of 20 percent from that date to January 4, 2017; and in excess of 40 percent from January 4, 2017.

2. Entitlement to an initial compensable rating for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain prior to October 6, 2014;  in excess of 20 percent from that date to January 4, 2017; and in excess of 40 percent from January 4, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection and assigned an initial 10 percent rating for lumbar strain, effective February 10, 2009.

The Veteran appeared at a Board hearing in June 2014 before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in September 2014 and September 2016 when it was remanded for further development.

In a December 2014 rating decision, the RO granted service connection and assigned a separate 20 percent rating for radiculopathy of the left lower extremity as secondary to the Veteran's service-connected back disability, effective October 6, 2014. As detailed in the September 2014 remand, the Board has taken jurisdiction of the left lower extremity evaluation as part of the claim for increased rating for the lumbar spine disability, to include the period prior to October 6, 2014.

In March 2017, the RO increased the rating for the lumbar spine disability to 40 percent and the rating for the left lower extremity radiculopathy to 40 percent, each effective from January 4, 2017.  Thus, the issues before the Board are as noted on the title page.  

FINDINGS OF FACT

1. Prior to October 6, 2014, the Veteran's lumbar spine disability was not shown to manifest forward flexion of the thoracolumbar spine limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2. From October 6, 2014, to January 4, 2017, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.

3. From January 4, 2017, the Veteran's lumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine. 

4. At no time during the appeal period is there evidence that the Veteran's degenerative disc disease resulted in incapacitating episodes or any right lower extremity neurological impairment.  

5. For the period May 18, 2014, to January 4, 2017, the Veteran's left lower extremity radiculopathy has been moderate in severity.

6. From January 4, 2017, the Veteran's left lower extremity has been moderately-severe in severity.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for a lumbar strain in excess of 10 percent prior to October 6, 2014; in excess of 20 percent from that date to January 4, 2017; and in excess of 40 percent from January 4, 2017, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5237, 4253 (2016).

2. The criteria for a compensable disability rating for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain disability prior to May 18, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

3. The criteria for a disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain disability for the period May 18, 2014, to January 4, 2017. have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

4. The criteria for a disability rating in excess of 40 percent for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain for the period from January 4, 2017, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).  

II. Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Lumbar Strain 

The Veteran's lumbar spine disability is evaluated as 10 percent disabling from February 2009; 20 percent from October 2014, and; 40 percent from January 2017. 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5237. Lumbosacral strain will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent rating is warranted for ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. Id. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. Id.

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran submitted private medical records from Presbyterian Hospital of Plano, where he sought treatment for back pain in August 2008. The Veteran experienced back pain when he attempted to catch a garage door. The Veteran was diagnosed with lumbar sprain and strain. The emergency department physician, Dr. F., documented that during the Veteran's musculoskeletal exam the Veteran had a normal range of motion and that he exhibited bony tenderness in L4-L5.
For the Veteran's neurological exam, his strength was normal and there was no sensory deficit. The Veteran was and treated with pain medication and muscle relaxers. The general instructions provided to the Veteran upon discharge stated "use bed rest for only the most extreme, acute (sudden) episode. Prolonged bed rest over 48 hours will aggravate your condition." 

Service connection was granted for the back disability following an August 2009 VA examination which included a diagnosis of chronic lumbar strain. During the VA examination, the Veteran reported to the examiner that he had an acute flare-up of back pain while working on a garage door opener in approximately November 2008. The pain became suddenly severe and he was put to the floor and unable to walk. The Veteran went to the emergency department by ambulance. He reportedly was treated in the emergency department and put on a week of bedrest. Although he has gotten significantly better, he has frequent mild low back pain with some radiation of the spine. The Veteran denied radicular pain into the legs. The November 2008 episode was the Veteran's only significant flare-up of pain. The Veteran also reported some increased limitation with repetitive use.

On examination, the VA examiner noted midline tenderness from L4 to the sacrum and over both sacroiliac (SI) joints; gait was slightly broad-based but no limp. The Veteran's range of motion (ROM) measurements during the examination were as follows: forward flexion to 90 degrees (pain free); extension to 20 degrees (non-tender); right and left lateral flexion to 30 degrees each (with some tenderness); right rotation to 15 degrees and left rotation to 30 degrees. The Veteran had a combined ROM of 215 degrees. Repetitive motion of the lumbar spine produced some low back pain when arising from the flexed position. There was no further loss of motion, weakness, fatigability, or incoordination.

The Veteran submitted private treatment records from a hospital emergency department visit in June 2010.  The Veteran went to the emergency department complaining of left lower back pain that radiated down his left leg and knee anteriorly. The pain started four days prior. The examining physician, Dr. G., documented that the Veteran experienced pain at 30 degrees during left straight leg raising, while the right leg did not exhibit pain. Additionally, the Veteran had an antalgic gait and some motor deficit on the left side. The Veteran did not have any muscle atrophy. The Veteran was diagnosed with acute low back pain with lumbar radiculopathy. The Veteran was prescribed prednisone and hydrocodone-APAP and then discharged to his home with instructions to follow-up with his primary care physician in four days.

The Veteran was afforded a VA examination in March 2011 which provided a diagnosis of degenerative disc disease of the lumbar spine. The Veteran reported to the VA examiner that he had intermittent back pain while in service and that following separation, his back pain continued. The Veteran also reported that he experiences lower back pain daily that radiates into his right leg and knee. The Veteran sees a private physician for his back pain and that two months earlier he experienced a "very severe episode of low back pain that necessitated him seeing the Baylor Carrollton Emergency department." The Veteran reported that the doctor placed him on bed rest for one week. The Veteran further reported that he takes Aleve, and that he does not have flare-ups, it is a daily pain. He had no incoordination. He had no excess fatigue or lack of endurance. The Veteran worked as a logistics manager and was able to drive and do normal activities of daily living. 

On examination, the VA examiner noted the Veteran walked with a normal gait and had some mild tenderness in the right lower paraspinal musculature without spasm. The Veteran's active and passive ROM during the examination were as follows: forward flexion to 90 degrees (pain free); extension to 30 degrees (with mild pain); right and left lateral flexion to 30 degrees each (with mild pain); right and left rotation to 30 degrees (without pain). The Veteran had a combined ROM of 240 degrees. 

The VA examiner also noted the Veteran had 1+ reflexes in the knees and ankles, and he had good extensor hallucis longus muscle strength bilaterally. The Veteran had negative straight leg signs bilaterally, and exhibited no loss of pinprick sensation to the thighs, legs or feet. With repetitive motion, repeated three times, there was no change in range of motion, coordination, fatigue, endurance or pain level. The examiner also stated that the Veteran had one week of an incapacitating episode in the last year based upon the Veteran's report of being placed on bed rest following his treatment at the emergency department.

In May 2012, the Veteran was afforded a VA examination. The examiner opined that the Veteran had degenerative lumbosacral disc. During flare-ups the Veteran reported that the lower back was a constant dull ache that was occasionally sharp. He rated the pain an 8 out of 10 that occasionally went higher. The flare-ups occurred every two weeks after prolonged standing at work. The Veteran described his pain as a sharp pain that radiated down his left leg, without numbness. The Veteran also reported that walking, standing for long periods, and lifting aggravated his back. In the past year the Veteran called out sick to work four times because of his back, and he left work early twelve times that past year.

On examination, the VA examiner noted the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine. He also had no muscle spasm or guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour. The Veteran's ROM measurements during the examination were as follows: forward flexion to 90 degrees (with pain at 90 degrees); extension to 25 degrees (with pain at 25 degrees); right lateral flexion to 25 degrees (with pain at 25 degrees) and left lateral flexion to 25 degrees (with pain at 25 degrees); right rotation to 25 degrees (with pain at 25 degrees) and left rotation to 25 degrees (with pain at 25 degrees). The Veteran had a combined ROM of 215. With repetitive motion, repeated three times, there is no change in range of motion. The examiner also noted that the Veteran had no functional loss after repetitive use.

The VA examiner reported that the Veteran had 2+ reflexes in both the knees and ankles bilaterally. The Veteran had a positive sign during the straight leg lift on the left and a negative sign during the straight leg on the right. However, the examiner did not find evidence of radiculopathy or other neurologic abnormalities. The examiner did note that the Veteran had arthritis. There were no additional functional impact statements recorded by the examiner. 

The Veteran submitted May 2014 MRI imaging report from Dr. W. who reported that he found that the Veteran had a left posterior lateral disc protrusion at L3-4 resulting in moderate left, neural foraminal stenosis and contacting of the exiting left L3 nerve root as it exits the neural foramen. There was also moderate right neural foraminal stenosis at that level and borderline central canal narrowing. The Veteran had annular disc bulging at L5-S1 with probable disc protrusion within the ventral epidural space at the level of the superior endplate of S1, which was mildly contacting the descending S1 nerve roots. He also had moderate to severe right and moderate left neural foraminal stenosis at L5-S1.

The Veteran also submitted two private medical records. The first record was from Dr. P. which noted the Veteran's report that his back pain was a chronic problem and that his current episode started more than a month ago. The problem has been waxing and waning since onset and occurs intermittently. The Veteran's back pain was in the lumbar spine and was described as shooting and stabbing. The pain was moderate and radiated to the left thigh. The Veteran reported that the symptoms are aggravated by position. He had tried heat and NSAIDs for the symptoms which provided mild relief. Dr. P. diagnosed the Veteran with displacement of thoracic or lumbar intervertebral disc without myelopathy, and also left sciatica. He referred the Veteran to a neurosurgeon and for a follow up in one month. 

The second medical record is from Dr. T. is also from May 2014. The Veteran reported to Dr. T. that he has had chronic pain for approximately 15 years, but his pain had become much worse over the last year. The lower back pain radiated into his left leg; the numbness and tingling went down his left leg into his toes. The Veteran denied any weakness or urinary incontinence. The Veteran also reported that he was a warehouse manager, which requires a lot of physical activity. Hydrocodone and Aleve pain medications alleviated his symptoms, but lifting things exacerbated his symptoms. The Veteran rated his pain level a 9 out of 10. Dr. T. noted a normal range of motion, no tenderness to flexion/extension/lateral bending. Back normal ROM of spine, normal, non-tender to palpation, normal alignment. Dr. T. recommended trying conservative management of physical therapy and epidural steroid injections first. If that did not work, then the Veteran may have been a candidate for surgical intervention.

The Veteran was afforded a VA examination in October 2014, which provided a diagnosis of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome. The Veteran reported to the VA examiner that the problem continued to occur intermittently for the next 15 years or so, but he would recover and do well afterwards. However, over the past four years, the lower back problems had intensified considerably. The Veteran developed very symptomatic left lower extremity sciatica, and had been hospitalized four times for this problem. The Veteran also began to notice intermittent bowel incontinence, with soiling of his underwear.

The examiner noted that the Veteran was experiencing a lower back flare up during the examination. The flare-up was manifested as increased pain, stiffness, and left lower extremity symptomatology2. On examination, the VA examiner noted localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine. The Veteran also had muscle spasm and guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour which the examiner stated was reflective of the Veteran's sciatica flare-up. The Veteran's ROM measurements during the examination were as follows: forward flexion to 90 degrees (with pain at 75 degrees); extension to 10 degrees (with pain at 5 degrees); right lateral flexion to 25 degrees (with pain at 20 degrees) and left lateral flexion to 25 degrees (with no objective evidence of painful motion); right rotation to 30 degrees (with pain at 25 degrees) and left rotation to 30 degrees (with no objective evidence of painful motion). The Veteran had a combined ROM of 210 degrees (with the combined ROM when pain begins is 180 degrees). With repetitive motion, repeated three times, there is no change in range of motion. However the examiner noted that the Veteran has functional loss of less movement than normal, weakened movement and pain on movement after repetitive use.

The VA examiner also reported that the Veteran had 1+ reflexes in the left knee. The Veteran had a positive sign during the straight leg lift on the left and a negative sign during the straight leg on the right. The examiner opined that the Veteran's intermittent bowel incontinence is secondary to his hemorrhoids and an anal fissure, as the examiner found no clinical evidence of decreased anal sphincter tone. The examiner also opined that the Veteran's service-connected lumbar strain is considerably worse than before, with clinical evidence of significantly symptomatic lumbar degenerative disc disease/degenerative joint disease with debilitating left sciatica, which he was hospitalized for four times over the previous few years. The examiner also documented that the Veteran had signs of left lower extremity radiculopathy moderate in severity involving L2 through L4 (femoral) and S1 through S3 (sciatic) nerve roots.

The Veteran was afforded a VA examination in January 2017, which provided a diagnosis of chronic lumbar degenerative disease with secondary left radiculopathy. The Veteran has functional loss in that his back pain is increased with bending, lifting, prolonged standing and walking. He works at a job loading trucks. He takes off 8-10 weeks a year, due to the physical nature of his job. He uses his short term disability and vacation time for this, but is not on doctor-ordered bed rest. 

The Veteran's ROM during the examination were as follows: forward flexion to 20; extension to 10 degrees; right lateral flexion to 10 degrees and left lateral flexion to 10 degrees; right rotation to 20 degrees and left rotation to 20 degrees. The Veteran had a combined ROM of 90 degrees. The Veteran had pain with all ROM function tests. The Veteran exhibited pain with weight bearing with repetitive motion, repeated three times; there is no change in range of motion. The VA examiner also noted: The Veteran had bilateral lumbar muscular tenderness. He also had muscle spasm and guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour. The Veteran also had less movement due to pain and adhesions and increased pain with bending and lifting. The VA examiner also noted the Veteran had no muscle atrophy and his muscle strength was normal. Reflex examination was normal for ankles and knees, bilaterally. There was a positive sign during the straight leg lift on the left and a negative sign during the straight leg on the right. For functional impact, the examiner opined that the Veteran was unable to engage in manual labor (light, medium and heavy) and prolonged standing and walking, but he is able to engage in sedentary, sitting employment. The examiner also remarked that the "Veteran is currently unable to continue in his work loading trucks. I have recommended he see vocational rehab to the [V]eteran for retraining." The examiner also documented that the Veteran had signs of left lower extremity radiculopathy severe in severity involving L4-L5 and S1-S3 nerve roots. Additionally, the examiner documented that the Veteran was hospitalized four times over the past few years and that he was had 

In this case, based upon the rating criteria, the Veteran is not entitled to a higher rating for any period on appeal for his lumbar strain. 

The VA examination results and other evidence of record, as compared to the rating criteria, do not warrant a rating in excess of 10 percent prior to October 6, 2014.  There was no evidence of flexion to less than 60 degrees; even with consideration of pain, flexion was to 90 degrees. Combined range of motion was greater than 120 degrees; it was to 215 degrees, at worst. There is no evidence of muscle spasm resulting in abnormal gait or spinal contour. A June 2010 emergency department record pertaining to treatment for acute back pain included reference to antalgic gait, but that finding was not noted on subsequent VA examination in March 2011 and thus was acute and transient.  

A 20 percent rating was assigned effective October 6, 2014, the date of the VA examination that included findings of muscle spasm resulting in abnormal gait. The evidence is against assignment of a rating in excess of 20 percent under DC 5237 from that date to January 1, 2017. There is no evidence of forward flexion to 30 degrees or less or of favorable ankylosis. Flexion was to 75 degrees, with consideration of pain.  

The 40 percent rating was assigned effective January 4, 2017, the date of the VA examination showing flexion to 20 degrees. Because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent rating is not warranted. 

The Board has also considered whether a separate compensable rating for neurological impairment in the right lower extremity is warranted at any time during the appeal, but finds it is not as the objective evidence does not show such impairment during this period. May 2012, October 2014 and January 2017 VA examinations included normal neurological evaluations of the right lower extremity. A separate evaluation has been assigned for neurological impairment in the left lower extremity and will be discussed separately. 

Although there is a diagnosis of degenerative disc disease during this period, there is no evidence of incapacitating episodes such that consideration of the Formula for Rating Intervertebral Disc Syndrome is not warranted. Although the Veteran stated he was prescribed bed rest for one week following August 2008 emergency treatment, there is no evidence of additional periods of bedrest prescribed by a physician. 

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for a lumbar strain prior to October 6, 2014, in excess of 20 percent between October 6, 2014 and January 4, 2017, and in excess of 40 percent thereafter. 38 U.S.C.A. § 5107(b).  

Left Lower Radiculopathy - Sciatica

Service connection and a separate rating was assigned for left lower extremity radiculopathy, as secondary to the Veteran's service-connected back disability.  The RO assigned a 10 percent rating from October 6, 2014. The Board will determine whether a compensable rating is warranted prior to that date. Subsequent rating decisions resulted in a 20 percent rating from October 6, 2014, and a 40 percent rating from January 4, 2017. The radiculopathy is evaluated under 38 C.F.R. § 4.124a, DC 8520, paralysis of sciatic nerve; the nerve specifically identified by the VA examiner. Under DC 8520, complete paralysis of the nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated as 80 percent; 60 percent disability rating is for an incomplete paralysis with marked muscular atrophy. Disability ratings of 40 percent, 20 percent, and 10 percent are assignable for incomplete paralysis which is moderately-severe, moderate, or mild in degree. 38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8510.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6. 

On VA examination in August 2009, the Veteran complained that back pain radiated to his spine, but the examiner did find any radiculopathy. 

Hospital emergency department records from June 2010 include a diagnosis of acute low back pain with lumbar radiculopathy.

On VA examination in March 2011 there was a diagnosis of degenerative disc disease of the lumbar spine, but the examiner did not find evidence that the Veteran had radiculopathy.

Private medical records dated in May 2014 include a finding of displacement of thoracic or lumbar intervertebral disc without myelopathy, and also left sciatica. The treating physician, Dr. P., described the Veteran's back pain as a moderate pain that is shooting and stabbing and radiates to the left thigh. Another treating physician, Dr. W., documented that the Veteran's lower back pain radiates into his left leg with the numbness and tingling goes down his left leg into his toes.

On VA examination in October 2014, the examiner noted muscle spasm and guarding of the thoracolumbar spine that was reflective of the Veteran's sciatica flare-up. During the neurological portion of the exam, the Veteran had moderate constant pain, but no intermittent pain. The examiner noted moderate paresthesia and/or dysesthesia and moderate numbness. The nerve root affected was L2-L4 of the femoral nerve and L4-L5 and S1-S3 of the sciatic nerve. The examiner rated the Veteran's radiculopathy as moderate in severity. 

On VA neurological examination in January 2017, the examiner noted moderate constant pain and severe intermittent pain. The Veteran had severe paresthesia and/or dysesthesia and moderate numbness on the left extremity. The nerve root affected was L4-L5 and S1-S3 of the sciatic nerve. The examiner rated the Veteran's radiculopathy as severe. The Veteran had no muscle atrophy.

In this case, based upon the rating criteria, the Veteran is entitled to a 20 percent rating from May 18, 2014, the date of the private treatment which included the first diagnosis of left sciatica. Examinations and medical records prior to that date include the Veteran's complaints, but objective testing specifically noted no radiculopathy in the lower extremities. Although, the June 2010 emergency department physician diagnosed the Veteran with radiculopathy, that finding was in connection with treatment for what was described as acute back pain and the radiculopathy was not found on VA examination in March 2011. Thus a compensable rating is not warranted prior to October 2014. The October 2014 examiner diagnosed radiculopathy and characterized it as moderate. The October 2014 examiner documented the different rating examinations for radiculopathy and isolated the Veteran's radiculopathy to the affected nerve roots of L2-L4 of the femoral nerve and L4-L5 and S1-S3 of the sciatic nerve. For the period from May 2014 to January 2017, there is no evidence the radiculopathy was moderately severe at that time, thus a rating in excess of 20 percent is not warranted.  

The January 2017 VA examiner characterized the radiculopathy as severe and specifically noted there was no muscle atrophy. The RO assigned a 40 percent rating for moderately severe incomplete paralysis because there was no evidence of marked muscular atrophy; which a 60 percent rating requires. While the Veteran experiences pain, paresthesias/dyesthesias and numbness ranging from moderate to moderately severe in nature, there have been no objective findings of muscle atrophy. The criteria for a 60 percent rating are not more closely approximated. 

The preponderance of the evidence is against the claim for a compensable rating for radiculopathy of the left lower extremity, secondary to the service-connected lumbar strain prior to May 18, 2014; in excess of 20 percent from May 18, 2014 to January 4, 2017; and in excess of a 40 percent thereafter. The benefit of the doubt is not applicable. 38 U.S.C.A. § 5107(b).

III. Other considerations

In deciding the claims, the Board has also considered the Veteran's lay statements that his back and radicular symptoms are worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In a September 2014 decision, the Board denied the Veteran's claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The Veteran did not appeal that decision and a claim for TDIU has not been re-raised in connection with the claims decided here. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating for a lumbar strain in excess of 10 percent prior to October 6, 2014; in excess of 20 percent from that date to January 4, 2017; and in excess of 40 percent from January 4, 2017 is denied.

Entitlement to a compensable disability rating for radiculopathy of the left lower extremity radiculopathy prior to May 18, 2014, is denied.  

Assignment of a 20 percent rating is warranted for radiculopathy of the left lower extremity from May 18, 2014 to January 4, 2017, subject to the laws and regulations governing the award of monetary benefits

Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity from January 4, 2017, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


